Citation Nr: 0032492	
Decision Date: 12/13/00    Archive Date: 12/20/00	

DOCKET NO.  98-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the back as a 
result of treatment by the Department of Veterans Affairs in 
July 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the amendments to the statute do 
not apply to his case.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096,    (2000) (to be codified at 
38 U.S.C.A. § 5103A).  In the instant case, the Board finds 
that assistance to the veteran in the form of an examination 
and opinion by a specialist in orthopedics is appropriate, 
and this case will be remanded to the RO for that purpose.  

The veteran contends that, in July 1993, at a VA medical 
center, where he had been admitted to undergo a transurethral 
resection of the prostate gland, he was injured by an attempt 
by an anesthesiologist to perform a lumbar puncture which was 
intended to produce local anesthesia.  Specifically, the 
veteran contends that an attempt at a spinal puncture injured 
his back and had the effect of producing chronic back pain.  

Initially, the Board notes that the evidence of record 
contains no medical information concerning the veteran's back 
prior to VA prostate surgery in July 1993.  The medical 
evidence does indicate that the veteran suffered from 
insulin-dependent diabetes mellitus and obesity prior to the 
prostate surgery.  Further, the veteran's VA treatment 
records do not document any injury to his back on July 16, 
1993, when the prostate surgery was performed.  Notes made by 
the anesthesiologist show only that the preoperative plan was 
to do a spinal tap, but the surgery was actually performed 
under general anesthesia.  The veteran has asserted that a 
spinal puncture for the purpose of local anesthesia was 
attempted prior to resort to general anesthesia, and the 
Board will assume, for the purpose of this appeal, that such 
an attempt was made.  The hospital discharge summary dated 
July 18, 1993, however, made no reference to a spinal tap or 
to any complaint of back pain.

In June 1998, almost five years after the veteran's VA 
prostate surgery, a lay statement was received from his two 
sisters.  They stated that:  They were in the hospital on the 
day in July 1993 when the veteran had prostate surgery and 
were told by a staff member that the procedure took longer 
than was anticipated because a spinal puncture had been 
attempted prior to the general anesthesia; when he returned 
to his hospital room, the veteran told them that the 
attempted spinal puncture had been painful; and, at some time 
after the prostate surgery, the veteran had difficulty 
walking, standing, sitting, or rising from a sitting 
position.  

VA treatment records contain complaints of back pain by the 
veteran at various times after the prostate surgery in July 
1993 and, also contained diagnostic findings concerning his 
back.  In October 1993, the veteran complained of numbness 
over the left scapula spreading to the chest and right back 
pain since prostate surgery.  A CT scan of the lumbar spine 
in November 1993 showed:  Diffuse disc bulges at L3-4, L4-5, 
and L5-S1; degenerative changes of the sacroiliac joints, 
bilaterally; diffuse spondylosis of the lumbosacral spine; 
severe stenosis at L3-4 and L4-5; and bilateral neural 
foraminal narrowing at L4-5 and L5-S1.  In December 1993, the 
veteran complained of pain in the thoracic-vertebral area, 
and the assessment was arthritis.  

In June 1994, the veteran complained of right sided back pain 
or right flank pain for several days.  The diagnostic 
impression was lumbar muscle strain.  In November 1994, the 
veteran complained of pain in the lower back radiating to the 
lower extremities; at that time, he denied any injury.  

At a VA neurology clinic in September 1995, the veteran's 
complaints included pain starting in the neck and weakness in 
the lower back after spinal anesthesia approximately two 
years earlier.  An MRI showed degenerative changes at C5-6, 
with mild stenosis.  The impressions included degenerative 
arthritis of the cervical spine, without evidence of 
radiculopathy, and diabetic peripheral neuropathy.  

VA X-rays of the lumbosacral spine in October 1995 showed 
mild degenerative joint disease and minimal disc space 
narrowing at L4-5 with end plate sclerosis, consistent with 
degenerative disease.

In October 1997, the veteran complained of worsening back 
pain.  An MRI was ordered.  

In November 1997, an MRI of the lumbar spine showed:  
Degenerative disc disease and end plate sclerotic changes, 
most prominent at L4-5 and L5-S1; large anterior disc bulges 
at L4-5 and L5-S1, with moderate to large anterior 
osteophytes; L1-2 facet joint arthritis and disc bulge, 
abutting the L1 nerve root; L3-4 broad-based disc bulge and 
severe central canal stenosis; L4-5 broad-based disc bulge 
and severe central canal stenosis; and L5-S1 degenerative 
disc disease, with broad-based disc bulge protruding to the 
S1 nerve root.  

In October 2000, a medical consultant to The American Legion, 
the veteran's representative, who specializes in occupational 
health, reviewed the veteran's medical records.  She offered 
him an opinion that degenerative disc disease, seen on a CT 
scan in 1993, and degenerative disc disease and end plate 
sclerotic changes seen on an MRI in 1997 could have been 
caused by or exacerbated by a traumatic spinal tap.  (The 
Board notes that the record at this time does not include any 
reports of X-rays, CT scans, or MRIs of the veteran's back 
prior to July 1993.)

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
treated him for his back prior to July 
1993.  After obtaining any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review the veteran's medical 
records associated with the claims file 
and a copy of this REMAND.  The examiner 
should report all disorders of the 
lumbosacral-thoracic spine and 
paravertebral musculature which are found 
on examination.  The examiner offer an 
opinion as to whether a claimed attempted 
spinal puncture in July 1993 caused any 
current abnormality of the lumbosacral-
thoracic spine.  Specifically, the 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that an attempted spinal tap 
in July 1993 resulted in degenerative 
disc disease, degenerative joint disease, 
or any other current abnormality of the 
veteran's lumbosacral-thoracic spine.  
The examiner should comment on the 
opinion of the veteran's representative's 
medical consultant.  A rationale for the 
opinions expressed should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to assist 
the veteran and to obtain clarifying medical information.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he is further notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



